Case 2:20-cv-00649-JPH-MJD Document 1 Filed 12/07/20 Page 1 of 5 PageID #: 1


                                                                       FILED
                                                                      12/07/2020
                                                                 U.S. DISTRICT COURT
                                                            SOUTHERN DISTRICT OF INDIANA
                                                                 Roger A.G. Sharpe, Clerk




                                           2:20-cv-649-JPH-MJD
Case 2:20-cv-00649-JPH-MJD Document 1 Filed 12/07/20 Page 2 of 5 PageID #: 2
Case 2:20-cv-00649-JPH-MJD Document 1 Filed 12/07/20 Page 3 of 5 PageID #: 3
Case 2:20-cv-00649-JPH-MJD Document 1 Filed 12/07/20 Page 4 of 5 PageID #: 4
Case 2:20-cv-00649-JPH-MJD Document 1 Filed 12/07/20 Page 5 of 5 PageID #: 5
